DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 22, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Specification
The disclosure is objected to because of the following informalities: 

Regarding [0108]:  Change “may be applied the drain select line DSL” to “may be applied to the drain select line DSL”.

Regarding [00134]:  Change “a potential of the unselected word line except for the first word line WL1” to “a potential of the unselected word lines except for the first word line WL1”.

Regarding [0153]:  Change “may be gradually charged at 0V” to “may be gradually charged from 0V”.

Appropriate correction is required.


Claim Objections
Claims 4, 13, and 14 are objected to because of the following informalities:  

Regarding claim 4:  The claim claims “the sensing node charge controller is disconnected from the sensing node” but it is believed that Applicant intended to “the sensing node charge controller is deactivated or disabled” (DISCHARGE signal switching to LOW in FIG. 8 of the disclosure) such that the discharging is stopped before or when the sensing operation is started after the sensing node is or has been discharged.  In electronic circuits, the devices remain connected via wires but signals alternate between disabled and enabled states.  In other words, wires in an IC are not cut, causing a disconnection, during operation.  Also, no such language such as disconnecting is seen in the specification.  The claim will be interpreted as follows:

4.  The memory device of claim 3, wherein the sensing node charge controller is disabled  when the sensing operation is started after the sensing node is discharged.

Regarding claim 13:  The claim claims “discharging a sensing node charge controller connected to the sensing node” but it is believed that Applicant intended to say “discharging the sensing node using a sensing node charge controller connected to the sensing node”.   The claim will be interpreted as follows:

13.  The method of clam 12, wherein precharging the source line comprises discharging the sensing node using a sensing node charge controller connected to the sensing node. 

Regarding claim 14:  Since devices in integrated circuits do not normally have their wires cut during operation, the remain connected.  Hence, it is believed that Applicant intended the write the claim as follows:

14.  The method of claim 13, wherein in applying the sensing voltage, when the sensing node is discharged, disabled 



 Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-9, and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20190043584 A1) in view of Kim (US 2008/0123432 A1).

Regarding claim 1:  Park (FIG. 2, FIG. 9, FIG. 10, FIG. 11) teaches a memory device comprising: 
     a memory cell array (100 in FIG. 2) including a plurality of memory cells; 
     a peripheral circuit (200 in FIG. 2) including a page buffer (230 or 231 in FIG. 2; FIG. 10) connected to a 5selected memory cell among the plurality of memory cells through a bit line (BL), and configured to perform a sensing operation on the selected memory cell (a read operation is illustrated in FIG. 9 and FIG. 11); and 
     a control logic (300 in FIG. 2) configured to control the peripheral circuit.

     Park does not specifically teach the control logic is configured to precharge a source line among lines connected to the memory 10cell array and perform the sensing operation based on a degree at which a sensing node in the page buffer is charged, during the sensing operation.
     Kim teaches instead of using a sensing operation (FIG. 4; FIGs. 7-9), wherein a bit line and/or sensing node of a latch is precharged to a relatively high voltage such as VDD (FIG. 1), a sensing operation, wherein the bit line and/or sensing node may be pre-discharged (discharged) to a relatively low voltage such as ground (VSS), and a source line (CSL) may be charged to a relatively high voltage such as VDD.  In such an alternative method of sensing, Kim discloses that voltage on the bit line or sense node may develop (charge as illustrated in FIG. 5) as opposed to deteriorate (discharge as illustrated in FIG2).
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kim into the device and/or method of Park in a manner such that a discharge circuit like the transistor of Kim that is controlled by NLOAD in FIGs. 7-9 of Kim would be included in the page buffer of Park such that the sensing node SO in FIG. 10 of Park would be discharged to ground or VSS via the discharge circuit in response to a control signal from the control logic for a sensing operation, and the control logic would be configured to precharge the source line CSL among lines connected to the memory 10cell array (such as to VDD like that taught by Kim in FIGs. 7-9) and perform the sensing operation based on a degree at which the sensing node in the page buffer is charged like that taught by Kim (see FIG. 5 of Kim), during the sensing operation.  The motivation to do so would have been to enjoy the benefits disclosed by Kim such as reducing noise caused by coupling between bit lines (see FIG. 3, [0015-0016] of Kim).
   
Regarding claim 2:  Park as modified above teaches the memory device of claim 1, wherein the page buffer 15includes a sensing node charge controller (the transistor controlled by the control logic to discharge the sense node SO; see modification above) connected to the sensing node to discharge the sensing node.

Regarding claim 3:  Park as modified above teaches the memory device of claim 2, wherein the sensing node charge controller discharges the sensing node after 20receiving a sensing command from outside before the sensing operation corresponding the sensing command (see CMD signal in FIG. 2 of Park, which is from a host as seen in FIG. 1 of Park).

Regarding claim 4:  In so far as definite Park as modified above teaches the memory device of claim 3, wherein the sensing node charge controller is disconnected from the sensing node 65PA4483-0 (the signal from the charge controller is disabled causing the transistor to be deactivated, and in turn causing a disconnection between VSS and SO; SO becomes disconnected or isolated from ground) when the sensing operation is started after the sensing node is discharged (see FIG. 9 of Kim, wherein the transistor is disabled or OFF during the sensing such that voltage on the bit line and/or sensing node into the latch may develop as seen in FIG. 5 of Kim).

Regarding claim 8:  Park as modified above teaches the memory device of claim 2, wherein the sensing node charge controller is configured of an NMOS transistor (the transistor controlled by NLOAD in FIGs. 7-9 of Kim is observed to be an NMOS transistor as indicated by its transistor symbol; also it is recognized to be an NMOS since it is ON when the high voltage VPP is applied to its gate and is OFF when 0V is applied to its gate) or a PMOS transistor,

Regarding claim 5:  Park as modified above teaches the memory device of claim 1, wherein the sensing 5node is sequentially charged from a ground voltage (FIG. 5 of Kim teaches that over time the SO node will be charged in a gradual sequence particularly when the selected memory cell is ON;; also the bit lines and/or sense nodes are again charged for the standby state, see [0046] of Kim).

Regarding claim 6:  Park as modified above teaches the memory device of claim 1, wherein when a threshold voltage of the selected memory cell is lower than a sensing voltage (known as an ON cell), the sensing node is charged more than when 10the threshold voltage of the selected memory cell is higher (OFF cell) than the sensing voltage (see FIG. 5 of Kim; [0096-0098] of Park; FIG. 7 and FIG. 9 of Park).

Regarding claim 7:  Park as modified above teaches the memory device of claim 6, wherein when the degree at which the sensing node is charged is equal to or 15greater than a reference value, the selected memory cell is in an erase state, and when the degree at which the sensing node is charged is less than the reference value, the selected memory cell is in a program state (see FIG. 5 of Kim; [0096-0098] of Park; FIG. 7 and FIG. 9 of Park).

Regarding claim 9:  Park as modified above teaches the memory device of claim 1, wherein the control logic controls the page buffer to form a current path from the source line to the bit line before the sensing operation (FIG. 8 of Kim).


Regarding claim 12:  Park (FIG. 2, FIG. 9, FIG. 10, FIG. 11) teaches a method of operating a memory device, the method comprising: 
     20applying a sensing voltage (a read voltage) to a selected word line connected to a selected memory cell included in the memory cell array among the lines ([0048, 0074, 0096]).
     

     Park does not specifically teach the following:
     precharging a source line among lines connected to a memory cell array; and
     sensing the selected memory cell based on a degree at which a sensing node in a page buffer connected to the selected 67PA4483-0 memory cell through a bit line is charged.

     Kim teaches instead of using a sensing operation (FIG. 4; FIGs. 7-9), wherein a bit line and/or sensing node of a latch is precharged to a relatively high voltage such as VDD (FIG. 1), a sensing operation, wherein the bit line and/or sensing node may be pre-discharged (discharged) to a relatively low voltage such as ground (VSS), and a source line (CSL) may be charged to a relatively high voltage such as VDD.  In such an alternative method of sensing, Kim discloses that voltage on the bit line or sense node may develop (charge as illustrated in FIG. 5) as opposed to deteriorate (discharge as illustrated in FIG2).
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kim into the device and/or method of Park in a manner such that a discharge circuit like the transistor of Kim that is controlled by NLOAD in FIGs. 7-9 of Kim would be included in the page buffer of Park such that the sensing node SO in FIG. 10 of Park would be discharged to ground or VSS via the discharge circuit in response to a control signal from the control logic for a sensing operation, and the control logic would be configured to precharge the source line CSL among lines connected to the memory 10cell array (such as to VDD like that taught by Kim in FIGs. 7-9) and perform the sensing operation based on a degree at which the sensing node in the page buffer is charged like that taught by Kim (see FIG. 5 of Kim), during the sensing operation.  The motivation to do so would have been to enjoy the benefits disclosed by Kim such as reducing noise caused by coupling between bit lines (see FIG. 3, [0015-0016] of Kim).

Regarding claim 13:  In so far as definite Park as modified above teaches the method of claim 12, wherein precharging the source line comprises discharging a sensing node charge 5controller connected to the sensing node (the sense node SO is discharged to VSS or ground while the CSL is charged to VDD as seen in FIG. 8 of Kim).

Regarding claim 14:  In so far as definite Park as modified above teaches the method of claim 13, wherein in applying the sensing voltage, when the sensing node is discharged, a connection between the sensing node and the sensing node 10charge controller is disconnected (the control signal from the controller is disabled to 0V as seen in FIG. 9 of Kim, and in this sense the controller is disconnected from the sensing node). 

Regarding claim 15:  Park as modified above teaches the memory device of claim 1, wherein the sensing 5node is sequentially charged from a ground voltage (FIG. 5 of Kim teaches that over time in a gradual sequence the SO node will be charged particularly when the selected memory cell is ON; also the bit lines and/or sense nodes are again charged for the standby state, see [0046] of Kim).

Regarding claim 16:  Park as modified above teaches the memory device of claim 1, wherein when a threshold voltage of the selected memory cell is lower than a sensing voltage (known as an ON cell), the sensing node is charged more than when 10the threshold voltage of the selected memory cell is higher (OFF cell) than the sensing voltage (see FIG. 5 of Kim; [0096-0098] of Park; FIG. 7 and FIG. 9 of Park).

Regarding claim 17:  Park as modified above teaches the memory device of claim 6, wherein when the degree at which the sensing node is charged is equal to or 15greater than a reference value, the selected memory cell is in an erase state, and when the degree at which the sensing node is charged is less than the reference value, the selected memory cell is in a program state (see FIG. 5 of Kim; [0096-0098] of Park; FIG. 7 and FIG. 9 of Park)..

Regarding claim 18:  Park as modified above teaches the method of claim 12, wherein precharging the source line comprises forming a current path from the source line to the bit line (see FIG. 8 of Kim).

Allowable Subject Matter
Claims 10-11 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827